Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment filed on July 2, 2021.
Claims 1-2, 4-6, 11, 21-22, 29-32, 34, and 36 are pending in the application. 

Response to Arguments/Remarks
Claim Rejections - 35 USC § 102/103
Claims 22 and 36 were rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang US Patent Publication No. 2014/0126581.  
Claims 1-2, 4, and 6 were rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Alfano et al. US Patent Publication No. 2013/0031234.  
Claims 21, 29, and 32 were rejected under 35 U.S.C. 103 as being unpatentable over Wang US Patent Publication No. 2014/0126581 in view of Ohta et al. US Patent Publication No. 2009/0221266.
Applicant has amended claims 1, 21, and 22 to recite, “wherein the first type of device management server operates in accordance with a different device management protocol than the second type of the device management server.”  Applicant argued that, in Wang, all of the described scenarios involve a transfer of delegation between device management servers of the same type which operate in accordance with the same device management protocol.
In response, the examiner respectfully disagrees that Wang’s servers operate according to the same device management protocol.  As explained in prior Office actions, Wang describes transferring delegation between M2M servers (e.g. para. [0097] logical management layers 200 defining a functional architecture for performing xREM. para. [0272] xREM authority of M2M devices… delegated from an M2M Server to another M2M Server).  Wang further describes supporting xREM using multiple different management protocols for interactions with M2M devices (para. [0158] xREM using multiple different management protocols for interactions with M2M devices).  Wang describes a M2M server may indicate 
During an updated search, Marolia et al. US Patent Publication No. 2008/0057947 was discovered, which also teaches a first type of device management server that operates in accordance with a different device management protocol than a second type of the device management server (para. [0049] DM server 713 that acts one management authority, alternate management server 711 that acts as an alternate management authority.  para. [0051] management protocol 733 is different from the OMA-DM protocol 731 employed by the operator’s DM server).

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22 and 36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang US Patent Publication No. 2014/0126581 (“Wang”).


act under the control of a first device management server of a first type operating as part of a management layer of the communications network (para. [0097] logical management layers 200 defining a functional architecture for performing xREM.  para. [0237] management authority of the M2M devices. para. [0272] xREM authority of M2M devices.  para. [0240],[0245] N-SCL 1 may issue “Delegation Preparation,” “Delegation Inform” to D/G SCL.  para. [0097] management layers 200 may include functionality for performing… management… of the M2M remote entity residing at such management layer. para. [0107] provisioning a SCL with resource structure in accordance with a set of management layers.  para. [0643] first device may define an entity residing at a first logical layer of the management layers…); and 
after a transfer of control from the first device management server of the first type to a second device management server of a second type different from the first type (fig. 1A. see server 24a on access/core network, servers 24b, 24c on transport network.  para. [0079] each M2M server 24a-24c… owned, maintained, and/or operated by a respective service provider.  M2M server 24a… operate by a wireless telecommunication server provider.  para. [0272] xREM authority… delegated from an M2M Server to another M2M Server) and operating as part of a service layer of the communications network, act under the control of the second device management server (see fig. 1A.  para. [0080] M2M servers 24a-24c may include service capability layers (“N-SCLs”) 26a-26c.  para. [0237] management authority of the M2M devices to another M2M server.  para. [0272] xREM authority of M2M Devices or GWs needs to be delegated from an M2M Server to another M2M Server.  para. [0248] D/G SCL may update its management objects by setting N-SCL X as its new management authority.  para. [0269][0270] SCL 3 sends “Delegation Notification” via SCL 1 to SCL 4.  SCL 4 may update their management objects… to reflect management authority change),


Regarding claim 36, Wang teaches the client recited in claim 22, wherein the first device management server is an OMA device management server (para. [0151] xREM server may operate as a DM server in accordance with OMA DM.  para. [0272] xREM authority of M2M Devices or GWs needs to be delegated from an M2M Server to another M2M Server).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang US Patent Publication No. 2014/0126581 (“Wang”) in view of Alfano et al. US Patent Publication No. 2013/0031234 (“Alfano”).

Regarding claim 1, Wang teaches a first device management server of a first type operating as part of a service layer of a communications network (see fig. 1A server 24 with service capabilities.  para. [0080] M2M server 24 may include service capability layers (“N-SCLs”) 26), the first device management server comprising a processor and a memory, the first device management server further including computer-executable instructions stored in the memory of the first device management server 
receive, from a second device management server operating as part of the service layer of the communications network (fig. 21. See SCL 1), a delegation request message indicating a request to transfer authority to manage a client from a third device management server of a second type operating as part of a management layer of the communications network, to the first device management server (para. [0097] logical management layers 200 defining a functional architecture for performing xREM.  para. [0272] xREM authority of M2M Devices or GWs needs to be delegated from an M2M Server to another M2M Server.  para. [0265] SCL 4 issues “Delegation Request” via SCL 1 to SCL 3. para. [0240],[0241] N-SCL-1 delegates D/G-SCL to another N-SCL.  para. [0097] management layers 200 may include functionality for performing… management… of the M2M remote entity residing at such management layer. para. [0107] provisioning a SCL with resource structure in accordance with a set of management layers), wherein the first type of device management server operates in accordance with a different device management protocol than the second type (para. [0158] xREM using multiple different management protocols for interactions with M2M devices. para. [0164] M2M Server may use "mgmtProtocolType" to represent the management protocol type it supports for managing M2M Devices.  para. [0165] N-SCL may support multiple management protocols.  para. [0173] messages… messages populated with respective mgmtProtocolType (values).  para. [0186] change the "mgmtProtocolType" of an M2M Device/Gateway.  para. [0272] xREM authority… delegated from an M2M Server to another M2M Server); 
send, to the second device management server, a delegation response message indicating acceptance of the transfer of authority to manage the client (para. [0266] SCL 3 sends “Delegation Response” back to SCL 4.  para. [0244] N-SCL X may send “Delegation Response” to N-SCL 1 by answering YES…); 
send, to the second device management server, a delegation complete message indicating the transfer of authority from the third device management server of the second type to the first device 
Wang does not expressly disclose establishing a device management session with the client.
Alfano discloses establishing a device management session with a client (para. [0018] delegate or transfer management of the DM client to another DM servers 104a-c, enable the other one or more of the DM servers 104a-c to establish a DM control session with the DM client 106).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang by implementing Alfano’s disclosure of establishing of a device management session with the client.   One of ordinary skill in the art would have been motivated to do so because Wang discloses providing management of the device such as configuration and fault management (para. [0106]).  It would have been beneficial to establish a session in order to have enabled the server to communicate with the client and the monitor the client for events such as faults.

Regarding claim 2, Wang in view of Alfano teach the first device management server recited in claim 1, wherein the delegation request message provides network, device or delegation related information (Wang: para. [0241]-[0243]  “Delegation Request” may include the URI and/or authentication-related information of D/G-SCL, reason for requesting management delegation).
	
Regarding claim 4, Wang in view of Alfano teach the first device management server recited in claim 1, wherein the delegation complete message further comprises registration information or management information (Wang: para. [0249] N-SCL X issue “Delegation Finish” to N-SCL 1.  para. [0249]-[0252] N-SCL1… add N-SCL x as the entity it delegates the management authority to).

.

Claim 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Alfano and Kim WO 2014/042446, published 20 March 2014 (corresponding translation US Patent Publication No. 2015/0245205, “Kim”).

Regarding claim 5, Wang does not expressly teach the first device management server recited in claim 1, wherein the first device management server comprises a oneM2M Device Management Function (DMG).
Kim teaches a device management server comprises a oneM2M DMG (para. [0048] M2M service functions provided by oneM2M service framework including “Device Management.” para. [0068] network entity provides services… including device management.  Underlying networks provide data transport services between entities in the oneM2M system).  Wang and Kim are in a similar field of endeavor of managing M2M entities.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang such the first device management server of Wang comprises oneM2M DMG.  One of ordinary skill in the art would have been motivated to do so for benefits of providing functions commonly necessary to implement M2M applications, providing the possibility to easily implement various M2M applications (Kim, para. [0047]).

Regarding claim 11, Wang does not expressly teach the first device management server recited in claim 1, wherein the second device management server comprises a DMG.
Kim teaches a device management server comprising a DMG (para. [0048] M2M service functions provided by oneM2M service framework including “Device Management.” para. [0068] network entity provides services… including device management.  underlying networks provide data .

Claims 21, 29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Wang US Patent Publication No. 2014/0126581 (“Wang”) in view of Ohta et al. US Patent Publication No. 2009/0221266 (“Ohta”).

Regarding claim 21, Wang teaches a first device management server of a first type operating as part of a service layer of a communications network and comprising a processor and a memory, the first device management server further including computer-executable instructions stored in the memory which, when executed by the processor, cause the first device management server to: 
prepare for a proposed transfer of authority to manage a client from a third device management server of a second type operating as part of a management layer of the communications network, to the first device management server of the first type by receiving a message from a second device management server operating at the service layer of the communications network (para. [0265] SCL 4 issues “Delegation Request” via SCL 1 to SCL 3), the message providing at least one parameter related to the state of the communications network or a device of the communications network, or related to a load on the first device management server (para. [0241]-[0243] N-SCL 1 may issue “Delegation Request” to the N-SCL X.  “Delegation Request” may include the URI and/or authentication-related information of D/G-SCL, reason for requesting management delegation. para. [0258] n-SCL x may request delegation from N-SCL 1. para. [0272] xREM authority of M2M Devices or GWs needs to be delegated from an M2M Server to another M2M Server for reasons such as M2M Server replacement, load balance and mobility), wherein the first type of device management server operates in accordance with a different 
determine whether to complete the proposed transfer of authority to manage the client from the third device management server of the second type to the first device management server of the first type (para. [0247],[0249] N-SCL X “Delegation Start,” “Delegation Finish”).
Wang discloses providing authentication information and a reason for delegation and a server that determines whether to approve or reject a delegation request.  Wang does not expressly teach using the at least one parameter to determine whether to complete the proposed transfer of authority.
Ohta teaches using a parameter in a message to determine whether to complete a proposed transfer of authority (para. [0159] management device A receives delegation request.  verifies access control rule included in the delegation request).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang with Ohta’s disclosure of considering information of the request in determining whether to accept delegation of authority such that information, e.g. the reasons for delegation, included the delegation request is used to determine whether to complete the proposed transfer of the authority.  One of ordinary skill in the art would have been motivated to do so in order to have enabled the server to make informed decisions on when to accept or deny delegation requests and prevent delegations that are not permitted.

Regarding claim 29, Wang in view of Ohta teach the first device management server recited in claim 21, wherein message further provides delegation related information (Wang: para. [0241]-[0243]  

Regarding claim 32, Wang in view of Ohta teach the first device management server recited in claim 21, wherein the third device management server comprises an Open Mobile Alliance (OMA) device management server (Wang: para. [0151] server may operate as a DM server in accordance with OMA DM).

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Ohta and Kim WO 2014/042446, published 20 March 2014 (corresponding translation US Patent Publication No. 2015/0245205, “Kim”).

Regarding claim 30, Wang does not expressly teach the first device management server recited in claim 21, wherein the first device management server comprises a oneM2M Device Management Function (DMG).
Kim teaches a device management server comprises a oneM2M DMG (para. [0048] M2M service functions provided by oneM2M service framework including “Device Management.” para. [0068] network entity provides services… including device management.  underlying networks provide data transport services between entities in the oneM2M system).  Wang and Kim are in a similar field of managing M2M entities.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang with Kim such the first device management server of Wang comprises a oneM2M DMG.  One of ordinary skill in the art would have been motivated to do so for benefits of providing functions commonly necessary to implement M2M applications, providing the possibility to easily implement various M2M applications (para. [0047]).


Kim teaches a device management server comprises a DMG (para. [0048] M2M service functions provided by oneM2M service framework including “Device Management.” para. [0068] network entity provides services… including device management.  underlying networks provide data transport services between entities in the oneM2M system).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang with Kim such the second device management server of Wang comprises a DMG.  One of ordinary skill in the art would have been motivated to do so for benefits of providing functions commonly necessary to implement M2M applications, providing the possibility to easily implement various M2M applications (para. [0047]).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kim WO 2014/042446, published 20 March 2014 (corresponding translation US Patent Publication No. 2015/0245205, “Kim”).

Regarding claim 34, Wang does not expressly teach the client recited in claim 22, wherein the second device management server comprises a oneM2M Device Management Function (DMG).
Kim teaches a device management server comprises a oneM2M DMG (para. [0048] M2M service functions provided by oneM2M service framework including “Device Management.” para. [0068] network entity provides services… including device management.  underlying networks provide data transport services between entities in the oneM2M system).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang such the second device management server of Wang comprises a oneM2M DMG.  One of ordinary skill in the art would have been motivated to do so for benefits of providing functions commonly necessary to implement M2M applications, providing the possibility to easily implement various M2M applications (para. [0047]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445